UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OFTHE SECURITIESEXCHANGE ACT OF1934 For the fiscal year ended March31, or ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OFTHE SECURITIESEXCHANGE ACT OF1934 For the transaction period from to Commission file number: 00-52697 XPLORE TECHNOLOGIES CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 26-0563295 (State or Other Jurisdiction of Incorporation or (IRS Employer Identification No.) Organization) 14000 Summit Drive, Suite900, Austin, Texas (Address of Principal Executive Offices) (Zip Code) (512)336-7797 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes☐ No☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes☐ No☒ Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes☒ No☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check One): Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.).Yes☐ No☒ As of September30, 2014, the aggregate market value of the common equity held by non-affiliates of the registrant was $34,569,132 based on the closing sale price of $5.14, as reported on the NASDAQ Capital Market. As of June 5, 2015, the registrant had 10,789,967shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. Table of Contents PART I 2 Item1. Business 2 Item1A. Risk Factors 12 Item1B. Unresolved Staff Comments 20 Item2. Properties 20 Item3. Legal Proceedings 20 Item4. Mine Safety Disclosures 20 PART II 20 Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item6. Selected Financial Data 21 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 21 Item7A. Quantitative and Qualitative Disclosures About Market Risk 29 Item8. Financial Statements and Supplementary Data 29 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 29 Item9A. Controls and Procedures 29 Item9B. Other Information 30 PART III 31 Item10. Directors, Executive Officers and Corporate Governance 31 Item11. Executive Compensation 33 Item12. Security Ownership of Certain Beneficial Owners and Management and Related StockholderMatters 43 Item13. Certain Relationships and Related Transactions, and Director Independence 45 Item14. Principal Accounting Fees and Services 46 PART IV 47 Item15. Exhibits, Financial Statement Schedules 47 1 Forward-Looking Statements From time to time, we may provide information, whether orally or in writing, including certain statements in this Annual Report on Form10-K, which are deemed to be “forward-looking” within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Litigation Reform Act”). These forward- looking statements and other information are based on our beliefs as well as assumptions made by us using information currently available. The words “believe,” “plan,” “expect,” “intend,” “anticipate,” “estimate,” “may,” “will,” “should” and similar expressions are intended to identify forward-looking statements. Such statements reflect our current views with respect to future events and are subject to certain risks, uncertainties and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described herein as anticipated, believed, estimated, expected or intended or using other similar expressions. We do not intend to update these forward-looking statements, except as required by law. In accordance with the provisions of the Litigation Reform Act, we are making investors aware that such forward-looking statements, because they relate to future events, are by their very nature subject to many important factors that could cause actual results to differ materially from those contemplated by the forward-looking statements contained in this Annual Report on Form10-K, any exhibits to this Annual Report on Form10-K and other public statements we make. Such factors are discussed in the “Risk Factors” section of this Annual Report on Form10-K. Unless otherwise indicated or the context requires otherwise, the words “we,” “us,” “our,” the “Company” and “Xplore” refer to Xplore Technologies Corp. and its wholly-owned subsidiaries. PART I Item1.Business Overview We are engaged in the development, integration and marketing of rugged mobile personal computer systems, or PCs. Our rugged tablet PCs are designed to withstand hazardous conditions, such as extreme temperatures, driving rain, repeated vibrations, dirt, dust and concussive shocks. The intrinsically safe, ruggedized and reliable nature of our products facilitates the extension of traditional computing systems to a broader range of field personnel, including energy pipeline inspectors, public safety responders, warehouse workers and pharmaceutical scientists. Our tablets are fitted with a range of performance-matched accessories, including multiple docking solutions, wireless connectivity alternatives, global positioning system modules, biometric and smartcard options, as well as traditional peripherals, such as keyboards and cases. Additionally, our tablets are waterproof for up to 30 minutes in water up to a depth of three feet, are impervious to drops from as high as seven feet, are readable in direct sunlight, can be mounted on vehicles and include LTE and Wi-Fi connectivity options for real-time data access. Our end user customers include major telecommunications companies, leading heavy equipment manufacturers, oil and gas production companies, the military and first responders. Historically, we have competed and derived our revenue through the sale of our iX104 tablets in a subset of the rugged PC market, given the larger size and ultra-rugged attributes of our iX104 product family, which weighs approximately 5.4 pounds. While we are dependent upon the continued market acceptance of our iX104 systems, to broaden the market for our products and increase our opportunities for revenue growth, we have been developing multiple fully-rugged tablets that are lighter weight and less expensive than our iX104 family of products. We believe that these new products will allow us to compete in significantly larger segments of the rugged PC market. On July 10, 2013, we announced the first of our new products with the launch of RangerX Pro, our first fully-rugged Android tablet, which weighs approximately 2.2 pounds. On June 24, 2014, we announced the second of these new products with the launch of Bobcat, a fully-rugged tablet that has a Windows operating system and weighs approximately 2.4 pounds. We believe the lighter and less expensive RangerX Pro and Bobcat tablets are ideal for field service applications and significantly more mobile market opportunities, as compared to our iX104. Looking forward, our strategy is to build increased marketplace awareness of our iX104, RangerX Pro and Bobcat product families, in an effort that we believe will enable us to increase our revenue and to expand our share of the markets addressed by those product families. We also expect to increase our revenue and expand our total market share through our acquisition of new product families previously sold by Motion Computing, Inc. and its subsidiaries, which we refer to herein as Motion, as described below. 2 We believe we are positioned for future revenue growth in the markets in which we compete. At a time when we believe awareness and demand for tablet computers is increasing significantly, we have introduced a family of computers that, based upon third-party certifications, surpasses the performance standards and specifications that have been the accepted measuring sticks for rugged tablet computers in today’s marketplace. Our key initiatives for future revenue growth include the following: • New product development—based on input from customer and key industry participants; • The integration and expansion of sales activities for the Motion line of products we acquired; • The expansion of sales activities in non-U.S. markets, particularly in Europe; • Continued penetration into the Fortune 500/Global 2000 markets; • Establishment of key relationships with new distributors; and • Expanded focus on military/government markets. The timing of large orders, and the related shipping dates of the ordered products, creates variability in our reported revenues. While we may experience some variability in our quarterly operating results as a consequence of the impact of large orders, we believe that we will continue to grow our year-over-year revenues. Our revenue for the fiscal year ended March 31, 2015 was approximately 20% higher than the prior fiscal year. We are a Delaware corporation and our common stock trades on The NASDAQ Capital Market under the symbol “XPLR.” Recent Developments On June 24, 2014, we announced the launch of the Bobcat, a fully-rugged tablet that has a Windows operating system and weighs approximately 2.4 pounds. On October 21, 2014, we announced our receipt of the first significant purchase orders for the Bobcat, from a telecommunications end user, and on April 24, 2015, we announced our receipt of additional purchase orders for the Bobcat and accessories from the same telecommunications end user. In January 2015, the supplier of the screen for our iX104C6 product went out of business without giving us any prior notice. We had adequate supply of this component for production of our iX104C6 through the end of our fiscal year 2015. We identified a replacement supplier for this component to continue producing our iX104C6 product, but it will take some time for us to test the new component. We were not be able to finish the transition to the new component in time to avoid all delays in shipping our iX104C6 product. The supplier of this component was also a significant supplier of screens for the Motion products. We have also transitioned to a new supplier of screens for the Motion product families we acquired. We will suffer delays in shipping some of our iX104C6 product orders as well as some of the Motion product orders in the first quarter of our fiscal year ending March 31, 2016. On March 9, 2015, we consummated the public offering of 2.3 million shares of our common stock, including the full exercise of the underwriter’s over-allotment option, from which we received approximately $12.5 million in net proceeds. We announced that we intended to use the proceeds for general corporate purposes, including product expansion, general and administrative, manufacturing, sales and marketing expenses, and for potential acquisitions of products and/or companies that complement our business. On April 17, 2015, we completed the acquisition of certain assets of Motion, which we refer to herein as the Motion Acquisition. Pursuant to the terms of a Foreclosure Purchase and Sale Agreement with Motion and Square 1 Bank, Motion’s senior secured lender, our subsidiary, Xplore Technologies Corporation of America, purchased certain of Motion’s assets, including cash, cash equivalents, accounts receivable, inventory, equipment, personal property and other assets. The aggregate purchase price for the Motion assets we purchased was approximately $9 million, plus the assumption of approximately $8 million in certain liabilities, net of current assets, including accounts payable and obligations for service contracts and product warranties. 3 Also on April 17, 2015, in connection with the Motion Acquisition, our subsidiary entered into a Loan and Security Agreement with Square 1 Bank, pursuant to which Square 1 Bank provided us with formula and non-formula revolving loans for up to an aggregate amount of $15 million, which replaced our existing Accounts Receivable Purchase Agreement with DSCH Capital Partners, LLC d/b/a Far West Capital. The new facility with Square 1 Bank has a two year term, is secured by substantially all of our assets, and bears interest at the greater of the current prime lending rate plus 1.25% per annum or 4.5% per annum. The maximum amount of formula revolving loans outstanding at any one time cannot exceed the lesser of $15 million or 85% of our eligible accounts receivable. The maximum amount of non-formula loans outstanding at any time cannot exceed $4 million through April 16, 2016, with the maximum allowable amount reducing by $480,000 increment every three months thereafter, until the maximum amount reaches $2.08 million, where it will remain until maturity. On April 17, 2015, we borrowed approximately $9 million under this facility to fund the cash portion of the purchase price for the Motion Acquisition. Products iX104 Product Family We have spent more than a decade on research, development and product improvements with each generation of our iX104, achieving what we believe are a number of industry “firsts,” such as being the first manufacturer to incorporate dual-mode inputs with active pen and finger touch capabilities. Our signature iX104 computers have consistently been recognized for their ruggedness, versatility and best-in-class technologies. We believe that we pioneered, and continue to offer, the best outdoor-readable display and wLAN wireless solutions. Our specially designed Dual Mode Sunlight Readable screen is viewable in challenging lighting conditions, including direct sunlight and dimly-lit environments, from virtually any angle. Our iX104 product line consists of the following models, each developed for use in specific environments and applications: • iX104DMSR—Dual-Mode Sunlight-Readable Tablet • iX104 DMSR LTE —Dual-Mode Sunlight-Readable Tablet with LTE • iX104DM—Dual-Mode Tablet • iX104DML—Dual-Mode Lite Tablet • iX104 DMSR- M— Dual-Mode Sunlight-Readable Tan Military Tablet • iX104DM S R -M2 —Dual-Mode Sunlight-Readable Military Tablet • iX104DM CR- —Dual-Mode Clean Room Tablet We believe that our recent versions of the iX104 continued to introduce “industry firsts” and differentiating features. The iX104C5 product family includes a tool-less removable dual solid state drive (SSD) module, tool-less access to the SIM and MicroSD ports, and an ingress protection rating of IP 67 for submersion in water. The iX104C5 product family also features the Intel Core i7 processor and runs on both Windows7 and 8 operating systems. Our line of iX104 tablet PCs is designed to operate in challenging work environments, including extreme temperatures, constant vibrations, rain, blowing dirt and dusty conditions. Our systems can be fitted with a wide range of performance matched accessories, including multiple docking station solutions, wireless connectivity alternatives, Global Positioning System (GPS) modules, biometric and smartcard modules, as well as traditional peripherals like keyboards, mice and cases. RangerX Pro Our RangerX Pro provides the largest storage capacity in the light-weight rugged market and is certified rugged, holding both IP65 and MIL-STD 810G ratings. RangerX Pro has a battery life of up to ten hours, designed to maximize time in the field and boost productivity, allowing for a full working shift on one charge. In addition, the tablet’s vibrant outdoor viewable, multi-touch display allows for seamless transition from indoors to outdoors. The RangerX Pro has a multi-touch screen that has been engineered to enable glove touch capability, helping improve safety and usability in the field. The RangerX Pro also uses the Android 4.2.2 Jelly Bean operating system, which enables users access to thousands of enterprise applications and other downloads through the Google Play store. The operating system also allows users to sync their preferences and downloads on multiple devices. In addition, the Google Play Private Channel allows enterprises to distribute internally crafted apps to their employees. 4 The RangerX Pro also offers functionality that allows telecommunications providers to consolidate the equipment used by their field service engineers into a single device, thus eliminating the need for troublesome and costly external dongles currently used by these providers to test HD video signals and Internet connectivity during home and business installations. Through its capacitive screen, utilizing finely-tuned touch screen software, the RangerX Pro can accurately and reliably detect electrical impulses on the skin, even if obstructed by a glove. This technology allows field workers in various industries in which gloves are needed for safety and efficiency, such as construction, manufacturing, healthcare and oil and gas exploration and production, the ability to use the RangerX Prowhile using their gloves. Bobcat At 2.4 pounds, the Bobcat is a fully-rugged Windows tablet with comprehensive standardized interfaces, an array of options through its proprietary Xpansion Port and a lightweight design. The Bobcat operates Windows 8.1 or Windows 7 Pro operating systems and is certified fully-rugged, with a MIL-STD 810G certification and IP65 rating. The Bobcat’s direct bonded IPS screen, 500 nits of luminance and an 800-to-1 contrast ratio provides for outdoor readability, and a 10-finger multi-touch screen provides customers with ease-of-use and touch optimization. The Bobcat is used in a variety of industries, including manufacturing, warehousing and distribution, utilities, telecommunications and the military. Bobcat offers a suite of standard inputs and outputs, enabling the transition across different business applications. The Bobcat comes with two full-sized USB 3.0s, Micro SDXC, Micro SIM, Micro HDMI-Out, RJ-45 Ethernet, GPS engine and a serial port connection. The Bobcat is the only fully-rugged tablet on the market that offers GPS, RJ-45 Ethernet and a serial port connection in one device. Xplore has developed a suite of optional features designed to optimize Bobcat for specific industries. Xplore’s proprietary Xpansion Port includes integration options such as a 1D/2D barcode scanner, common access card (CAC) reader and near-field communications (NFC) reader. Warehousing and distribution businesses can consolidate operations and reduce equipment costs with the Bobcat’s barcode scanner or NFC reader capabilities, while the military and other governmental entities use the CAC reader for increased security. Our families of tablets offer the following features: Rugged — We have designed and built our products from the inside out, developing over 30 proprietary design elements that provide a heightened and proven level of durability. Some of our products meet some of the strictest specifications in the world, such as those established by the U.S. military, including Military Standard Testing for Environmental Extremes. By being designed to meet these specifications, our products can withstand damage from being dropped onto concrete from a height of up to seven feet, from being submerged for up to 30 minutes in up to three feet of water, and from being exposed to extreme temperaturesas low as −60° Fahrenheit and as high as 160° Fahrenheit. In addition, our products are designed to continue to function when subjected to vibration, sand storms and other challenging outdoor work environments. Screen Technology — We strive to be a leader in developing screen technology with award winning displays. We have designed our Dual Mode Sunlight Readable screen to be viewable in challenging lighting conditions, including direct sunlight and dimly-lit environments, at virtually any angle, and to enable glove touch capability. Our screens also offer Dual Mode inputs—simultaneous use of a digital pen and/or finger to control the unit. The Dual Mode supports more precise inputs through the pen with more directional finger touch inputs—all in a single unit with automatic switching capabilities. Processing Power — We have the ability to provide processing power alternatives for our products on a timely and cost-effective basis. Our systems use Intel processors and associated chipsets, as well as other performance enhancement technologies that we believe are essential in many field applications (such as mapping and remote connectivity). In addition, we provide Lithium ION batteries that support usage times up to 8.5 hours for the iX104 and 10 hours for RangerX Pro. The iX104 also includes a “warm” swap feature, allowing users to switch batteries in the field without having to power down the system. Remote Connectivity — Our tablet PCs have a range of wireless communications options (wLAN, wWAN, Bluetooth, Integrated AT&T or 4G LTE and PAN) as well as two meter and sub-meter GPS options. Accessories — We offer a broad range of add-on modules and accessories that we believe better enable our customers to adapt our tablet PCs to their intended use. In particular, we believe our functional, durable and reliable docking solutions are tailored to our customers’ needs. We have supplied service, desktop, vehicle, forklift, armored vehicle and mobile cart docking systems to our customers. 5 Heightened Safety Standards — Our iX104 wireless-enabled tablet PC systems have been tested and certified both in North America and in the European Union for use in hazardous conditions and we expect RangerX Pro will be certified in 2014. Our tablet PCs are designed to be used as a mobile computing system. These systems are comprised of a hardware platform that is fully integrated with one or more software applications. Through its wide feature set, we believe our iX104 family of products allows for the customization of a platform that best suits a given application. Our computers combine processing power, viewability, ruggedness and connectivity, and are designed to operate in extreme environments. Motion With our recent addition of the product lines of Motion, the second largest supplier of rugged PC computers worldwide, we significantly expanded the number of products that we can offer our customers, including in product families that address the semi-rugged PC computer market. The Motion products we acquired include the R12, the F5m and C5m product families and the CL920. Strategy Our strategy is to become the leading developer and marketer of rugged mobile wireless computer systems. We currently compete in the rugged tablet PC market. Expand into New Rugged Product Markets We continue to consider other market opportunities that are broader in scope and opportunity than what has been addressed by our iX104 product family.We believe, based upon the 2014 annual white paper published by the Mobile and Wireless Practice of Venture Development Corporation, or VDC, that an increasing number of companies are requiring their employees to transact business in the field and/or other non-traditional office environments.The research paper published by VDC projects worldwide sales in the rugged mobile computing market to grow to over $5.2billion by the end of 2016, and for the market for large form factor rugged devices to grow to almost $2.6billion by the end of 2016. We believe that our families of rugged tablet PCs are uniquely positioned to capitalize on the convergence of three current market trends: ● The continuously expanding use of wireless data; ● the increased awareness and rapid adoption of the tablet computing form factor, spurred by the success of Apple’s iPad and Samsung’s Galaxy; and ● the transition toward rugged computing solutions in the face of high failure rates for non-rugged devices that have been deployed in non-traditional working environments. We believe that many companies are coming to the realization that the total cost of computer ownership is improved through the use of rugged computing solutions. Leverage Existing Markets We seek to continue to analyze the needs of the vertical markets that we are currently addressing, so that we can continue to increase our sales in those markets. We intend to continue to focus on customer specific applications by leveraging our core products and technology, as well as our key strategic alliances. Our strategy includes the following key elements: Identifying and targeting vertical markets, major account and OEM opportunities — To achieve broad market penetration by our products, we intend to continue to focus on specific vertical market applications, major accounts and OEM relationships, such as Dell,Inc., Psion Teklogix and Peak Technologies. 6 Outsourcing manufacturing and nurturing of key relationships— We intend to continue to outsource our manufacturing function, so that we can continue to focus our resources on our technology and product development, customer application and project deployment activities, through our collaborations on engineering and manufacturing matters with our contract manufacturers. In addition, we plan to continue nurturing a number of key reseller relationships. Flexible product design and customer-centric approach — We believe that the design of our products provides us with the flexibility to respond to customer-specific requirements. We involve our customers in our product development and enhancement efforts. This approach is intended to result in improved communication throughout the entire sales cycle, and is designed to position our products as the optimal mobile computing platform for our customers. Delivery of high quality, reliable systems — We measure and seek to improve product quality through rigorous quality assurance programs implemented through our strategic alliances, in concert with performing our custom-designed test programs. Additionally, we utilize feedback provided by our customers. Marketing and distribution relationships — Within each targeted vertical market, we intend to focus on entering into co-marketing relationships with key application providers and systems integrators. This strategy is designed to allow us to use multiple sales channels within a region, while maintaining key strategic alliances. Sales Our direct customers primarily consist of distribution companies, such as large computer companies, specialized system integrators, software vendors, distributors and value-added resellers, and to a lesser extent the end-users.For fiscal year 2015, approximately 87% of our total revenues were attributable to sales through our distribution channels and approximately 13% of our total revenues were attributable to sales directly to end-users.We currently have relationships with more than 150 distributors.Our distributors generally have large sales organizations that, in turn, sell our products to entities that are the ultimate end-users.Our distributors include large computer companies such as Dell,Inc., specialized system integrators such as Moxx Mobility, Psion Teklogix and Peak Technologies, and software vendors such as Environmental Systems Research Institute.In any given year, a single distributor may account for a significant portion of our revenue.In fiscal year 2015, we had three resellers located in the United States, Prosys Information System, Inc., VT Miltope and Software House International, who accounted for approximately 17%, 15% and 14% of our total revenue, respectively. As of March 31, 2015, we had a sales team of twelve individuals that have geographic responsibilities for direct and indirect sales opportunities.Our sales team works closely with our distributors in defined regions.Our distributors are currently selling our products into the public safety, utility, telecommunications, field service, warehousing logistics, transportation, oil and gas production, manufacturing, route delivery, military and homeland security markets. For fiscal 2015, our total revenue increased by approximately 20% over fiscal 2014.Our North American revenue was approximately 85% of total revenue in fiscal year 2015, as compared to approximately 81% of total revenue in fiscal year 2014.The significance of the North American revenue was primarily attributable to large volume orders from our large medical, military and telecommunications end-users located in the United States. We expect that we will significantly expand our distribution capacity by adding the Motion distribution channel, which had been developed over a period of ten years. Motion sold its products into the healthcare, public safety, construction, utility and retail markets. We also expect that the Motion Acquisition will expand our international sales, as approximately 46% of Motion’s calendar 2014 revenues were generated by sales outside the United States. Marketing We have various marketing programs aimed at increasing awareness of our products.Key elements of our marketing programs include: ● Participation in targeted industry trade shows and conferences; ● Editorial coverage and advertisements placed in targeted vertical markets, technology and business mediums, including specific industry publications; ● Product marketing refinement by obtaining customer feedback through data collected by our customer support team, as well as through surveys; 7 ● Use of our web-site for communications and lead generation, as well as customer and channel support capabilities; ● Inclusion of customers, industry experts and others in the product development and testing cycles; and ● Development of proven case studies or application papers for specific vertical market applications. We also market our products through a number of different industry participants, including independent software vendors with application software for specific industries, systems integrators that bring elements such as wireless communications systems to a project, agents that specialize in rugged mobile computing devices and other consultants. We believe that the combination of our systems with the application software and support services provides a tailored solution designed to meet specific customer needs. The market pricing for rugged computers is higher than that for commercial grade computers used in traditional office settings. We believe that the higher pricing reflects our theory that the total cost of ownership of a rugged computer over a three to five year period can be significantly lower than the cost of a non-rugged computer in certain environments. In fact, several of our customers have disclosed in our customer-based market research studies that they experienced higher direct costs using non-rugged devices ( e.g. more frequent damage, information retrieval costs, replacement costs), as well as higher indirect costs, such as prolonged downtime. We recognize that, as a smaller company, our key to success depends on our ability to provide better products than our larger competitors, and to be more responsive to our customers’ needs. Some of our product innovations, such as the AllVue screen and the Dual Mode functionality, were the result of customer feedback. When embarking on the development of a new product or an upgrade of an existing one, we devote resources to engaging customers in the design process. We believe that this process, combined with our flexibility to make quick decisions with the support of our contract manufacturers, has enabled us to deliver products with market leading technology ahead of our competitors. Market Segments We target a number of different market segments in which we believe the deployment of rugged mobile computers can greatly improve operating efficiencies and reduce related costs. Telecommunications, Utilities & Energy . Generally, telecom, utility and energy related companies continuously have to respond to customers’ requests for service and infrastructure maintenance expeditiously and efficiently to remain competitive. We believe that the reliable and real-time movement of information to and from the field is vital to the success of any field automation system. Two global top ten telecommunications providers and Arkansas Utility are end-users of our products in this market segment in the United States. Hydro One in Canada and Essent in Europe are end-users of our products in this market segment outside the United States. Military. As the military continues to transition to commercial and industrial grade rugged mobile computing systems, we expect this market segment will represent a significant opportunity for our products. In particular, we believe the U.S. Department of Defense is generally moving away from full military specifications adherence, except for system-critical operations, and instead is increasing emphasis on purchasing commercial, off-the-shelf (COTS) equipment. The military market sector includes ground and C4I (Command, Control, Communications, Computers and Intelligence) systems. Our end-users in this sector include the U.S. Air Force and the Royal Dutch Air Force. Field Service. According to VDC, the second largest market segment for large form factor rugged mobile devices is the field service industry. This market segment includes mobile technicians from the telecommunications, cable and appliance sectors, who typically must have real time access to critical data, including work tickets, schematics, manuals, customer service records, inventory levels and order status. We believe that companies in this market sector recognize that linking field service personnel through the entire enterprise system can improve customer response, billing, inventory management and throughput metrics, thereby increasing operational efficiencies. Our end-users in this market segment include Dycom, Boeing and HydroChem. 8 Public Safety. Given the focus in the U.S. on homeland security matters and the continued commitment by Federal, state and municipal governments on law enforcement, fire and emergency medical services, members of the public safety sector are searching for efficiencies that will better enable them to do their jobs. Rugged mobile computing devices assist these groups in a variety of ways. For example, having a reliable and durable tablet PC provides law enforcement agencies with immediate and reliable access in the field to national and local criminal databases. In this market segment, our products have been sold to over 300 public safety organizations in the U.S., including the Rochester, Santa Monica, Detroit and Cleveland Police Departments, and multiple international organizations, including Air Berlin. Logistics.
